Appeal from an order of the Supreme Court, Erie County (Kevin M. Dillon, J.), entered April 24, 2009 in a personal injury action. The order, insofar as appealed from, granted the cross motion of plaintiff for leave to amend the complaint and denied the cross motion of defendant Barrett T.B., Inc. to dismiss the complaint against it.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Parochial Bus Sys. v Board ofEduc. of City of NY., 60 NY2d 539, 544-545 [1983]; see also CPLR 5511). Present — Smith, J.P., Fahey, Carni, Lindley and Sconiers, JJ.